Citation Nr: 1750815	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for uterine fibroids.  

2.  Entitlement to service connection for chest pain, to include as secondary to service-connected gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  

3.  Entitlement to service connection for drug induced hepatitis and/or hepatotoxicity, to include as secondary to medication for the Veteran's service connected hypertension.  

4.  Entitlement to an increased rating for fibromyalgia, evaluated as 40 percent disabling, to include on an extraschedular basis.  

5.  Entitlement to an increased rating for hypertension, evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for GERD, evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to November 2005.

This matter was previously before the Board of Veterans' Appeals (Board) in June 2016, at which time entitlement to service connection for diabetes mellitus was granted.  That is considered a full grant of the benefits sought on appeal for that issue, and it is no longer before the Board.  The remaining issues were remanded for further development, and have been returned for additional appellate review.  

In March 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript is in the record.  

In September 2017, the Veteran requested a new hearing for the same issues before a Veterans Law Judge.  She expressed her belief that additional oral testimony would help the Board understand the severity of her conditions and why she felt entitled to the issues on appeal.  

A review of the transcript of the March 2016 hearing indicates the undersigned explained the issues under appeal and the evidence that would be helpful in substantiating them.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The testimony provided at the hearing addressed all issues on appeal.  There are no alleged deficiencies with regard to this hearing.  The Board notes that the Veteran has had the opportunity to supplement the record with additional evidence and written statements, as most recently advised by the Board in the June 2016 remand and the Regional Office (RO) in the July 2017 supplemental statement of the case (SSOC).  This case has never been before the United States Court of Appeals for Veterans Claims (Court).  Accordingly, as the Veteran has not shown a compelling reason for another hearing to be held, and because she has had ample opportunity to submit evidence in regard to this claim, the Board finds that another hearing during this stage of his appeal is not warranted.  See 38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.700(a) (2017); see also Cook v. Snyder, 28 Vet. App. 330 (2017).


FINDINGS OF FACT

1.  The service treatment records show treatment for uterine fibroids; medical opinion notes that uterine fibroids that were treated after service were incurred during service, and this condition resulted in a 2008 hysterectomy.  

2.  Although the service treatment records and post service medical records both show occasional complaints and treatment for chest pain, an underlying cause of this pain has not been established, and the preponderance of the medical evidence is that the Veteran does not have a chronic disability that manifests itself with chest pain.  

3.  The service treatment records note a history of hepatitis B, and post service records show a November 2006 diagnosis of drug-induced hepatitis secondary to medication used to treat service connected disabilities; however, the record indicates that the drug-induced hepatitis ended after medications were changed, and there has been no subsequent diagnosis of any type of hepatitis since November 2006.  

4.  The Veteran has been in receipt of the highest available schedular evaluation for fibromyalgia since discharge from service; the rating criteria reasonably contemplate all of the symptomatology that has been attributed to the fibromyalgia.  

5.  The Veteran's hypertension has not been shown to result in diastolic pressures that are predominately 110 or more, or systolic pressures that are predominately 200 or more.  

6.  The Veteran's GERD is productive of symptoms that include dysphagia, pyrosis, reflux, and regurgitation, but they are of less severity than that contemplated by the criteria for a 30 percent rating and do not result in considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the residuals of uterine fibroids to include a hysterectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2017).

2.  The criteria for entitlement to service connection for chest pain, to include as secondary to service-connected gastroesophageal reflux disease and irritable bowel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310(a) (2017).

3.  The criteria for entitlement to service connection for drug induced hepatitis and/or hepatotoxicity, to include as secondary to medication for the Veteran's service connected hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310(a) (2017).

4.  The criteria for entitlement to a rating for fibromyalgia in excess of 40 percent, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.71a, Code 5025 (2017). 

5.  The criteria for entitlement to an increased rating for hypertension, evaluated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.104 Code 7101 (2017).

6.  The criteria for entitlement to an increased rating for GERD, evaluated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.114, Code 7346 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran was provided with complete VCAA notification in a letter dated April 2008 prior to the initial adjudication of her claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The June 2016 remand requested that the Veteran be afforded VA examinations of her claimed disabilities, and opinions were to be provided.  This has been accomplished, and these examinations address all rating criteria.  VA treatment records and records from the Social Security Administration (SSA) were to be obtained, and this has also been accomplished.  An additional request for service treatment records was to be made, including a request for the Veteran to submit any in her possession, with a particular interest in obtaining her entrance examination.  Although the requests were made, the entrance examination was not among the additional records that were received.  However, the Board notes that the absence of the entrance examination will not affect the outcome of any of the issues on appeal, and therefore the failure to obtain this record is harmless error.  The Veteran's remaining VA treatment records have also been obtained.  As noted, the Veteran has already provided testimony at a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that the uterine fibroids for which she was treated during service are the same for fibroids which she was treated after service and resulted in a hysterectomy.  She also contends that she has a chronic disability manifested by chest pain, possibly the result of her service connected GERD or IBS, and that she has drug induced hepatitis secondary to medication for her service connected hypertension.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 and none of the Veteran's claimed disabilities are listed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  At this juncture, the Board notes that the Veteran is a nurse, and is thef ore a medical professional.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Fibroids

A review of the Veteran's service treatment records show that she was treated for benign uterine fibroids in April 2001 and October 2001.  3/26/2015 VBMS, STR-Medical, pp. 21-23.  Her medical records show that uterine leiomyoma intramural was included on problem lists in 2004; the Veteran testified that this is a type of fibroid.  During March 2005 treatment for ureteral calculus, fibroids were again noted, and the examiner entered an impression of fibroid uterus.  7/12/2016 VBMS, Medical Treatment Record - Government Facility, p. 5.  

July 2007 private medical records show that the Veteran was seen for a second opinion regarding fibroids.  On examination, the uterus was minimally tender, and consistent with fibroids.  The impression was an enlarged fibroid uterus.  1/14/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 49.  

Private records from January 2009 report that in 2008 the Veteran had a total abdominal hysterectomy for uterine fibroids with pelvic pain.  1/14/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 25.  

The Veteran was afforded a VA gynecological examination in January 2017.  The examiner noted that an August 2004 sonogram was consistent with a fibroid uterus, and that the March 2005 examination documented fibroids.  The 2008 hysterectomy was done due to a prolapsed uterus and the fibroids.  The examiner opined that it was at least as likely as not that the Veteran's fibroid uterus was incurred in service.  1/16/2017 VBMS, C&P Exam, p. 6.  A May 2017 addendum explained that the opinion was based on the documented treatment for fibroids during service.  6/1/2017 VBMS, VA Examination, p. 1.  

The Board finds that entitlement to service connection for the residuals of uterine fibroids is warranted.  Although the Veteran does not currently have fibroids, this is merely because her uterus was removed as a result of such fibroids.  She is still entitled to service connection for the disability caused by the fibroids, which in this case is her hysterectomy.  In reaching this decision, the Board notes that entitlement to service connection for female infertility rated by analogy to 38 C.F.R. § 4.116, Code 7615 (2017) is already in effect.  See 38 C.F.R. § 4.20 (2017).  However, the Board observes that removal of the uterus is a separate disability that encompasses symptoms in addition to infertility, so that the rule against evaluating the same disability under different diagnoses is not violated.  See 38 C.F.R. §§ 4.14, 4.116, Code 7617 (2017).  Again, an uncontroverted medical opinion states that the Veteran's fibroids began during service, this condition lead to her hysterectomy, and she is entitled to service connection for the resulting disability.  

Chest Pain

The service treatment records include a December 2003 cardiology consult noting that the Veteran had been seen in an emergency room three days earlier for chest pain, which she described as a "squeezing" type pain.  The pain was relieved with gastrointestinal cocktail and Pepcid.  The pain did not radiate and was non-exertional.  On examination, the Veteran was in no distress, the heart had a regular rate and rhythm, and her lungs were clear.  7/12/2016 VBMS, Medical Treatment Record - Government Facility, p. 2.  

The Veteran was evaluated for non-exertional chest pain in October 2004.  Myocardial perfusion imaging showed no evidence to indicate myocardial infarction or ischemia.  11/1/2016 VBMS, Medical Treatment Records - Furnished by SSA, p. 89.  

In May 2005 the Veteran was admitted to an intensive care unit and ruled out for a cardiac event after experiencing left sided chest pain.  The discharge diagnosis was non cardiac chest pain, and the only treatment was observation.  2/27/2006 VBMS, Medical Treatment Record-Government Facility, p. 1. 

Post discharge records include December 2006 VA treatment records that show the Veteran presented to the emergency room and was hospitalized for atypical chest pains.  She had multiple risk factors including high blood pressure, diabetes, and a history of GERD.  Persantine Cardiolite stress tests had been negative on three occasions in the recent past.  3/17/2017 VBMS, Capri, p. 1,478.  At discharge, the assessment was chest pain, non-cardiac, positional.  12/21/2006 VBMS, Medical Treatment Record - Government Facility, p. 1.  

Private treatment records dated in December 2008 show that the Veteran was seen for chest pain.  She reported chronic chest pain for several years and described a sharp, anteriorly located pain that was nonexertional and not associated with shortness of breath or nausea.  The pain was self-resolving.  Following examination, the impression was chronic chest pain, atypical for angina.  She was started on long-acting nitroglycerine.  January 2009 follow-up treatment determined that it was unlikely her pain was secondary to coronary artery disease, but it could be vasospastic or a non-cardiac cause.  1/14/2010 VBMS, Medical Treatment Record - Non-Government Facility, pp. 29, 41.  

A June 2009 private follow-up examination for chest discomfort states that the Veteran has a history of recurrent chest discomfort presumed to be Prinzmetal angina.  She reported very infrequent chest discomfort, and denied any difficulty breathing with or without exertion.  The impression did not include any disability manifested by chest pains.  1/14/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 14.  

The Veteran reported a continuous dull left pectoral type pain in February 2011.  On examination, the rhythm was regular although a systolic murmur was present.  7/27/2016 VBMS, Medical Treatment Record - Government Facility, p. 16.  

Private records show the Veteran was again seen with concerns about chest pain in March 2011, which was noted to be the third instance of treatment since the first of the year.  The examiner noted a number of studies including sedimentation rate, blood cultures, and an echocardiogram, none of which were revealing.  On examination, she was in no distress, the lungs were clear, and heart rhythm was normal with a systolic murmur.  The assessment was left lateral chest pain seemingly more musculoskeletal than otherwise.  A remote history of pericarditis was noted, but there was no evidence of this on the current examination.  11/10/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 2.  Other March 2011 records show atrial fibrillation.

A June 2013 private record notes that the Veteran has atrial fibrillation, but no palpitations or rapid heart action.  Her past chest pain was noted, but she had not experienced chest pain in six months and did not have exertional dyspnea.  11/10/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 3.  

In December 2014, the Veteran experienced chest pain that was attributed to anxiety.  11/10/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 25.  

An April 2016 VA treatment record shows that the Veteran was apparently seen in the emergency department with complaints of chest pain.  It was determined that she did not need urgent follow up.  She was informed that chest pain can occur for a number of reasons, and that sometimes the cause cannot be determined.  Possible causes include cardiac; costochondritis, which was an inflammation of the tissues around the rib due to trauma or overuse; gastrointestinal; anxiety; nerve compression; or other problems.  10/4/2016 VBMS, Capri, pp. 149-150.  

A June 2016 private examination states the Veteran was seen for a routine follow-up.  She had a history of rare episodes of chest discomfort not necessarily brought on by activity or exertion.  The Veteran was unaware of any triggering factors.  These episodes were brief and self-limited, and there had been no recent visits to the hospital.  11/10/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 8.  

VA records show the Veteran presented with mid sternal chest pain rated 10 on a scale to 10 that had been present since the morning.  There was no radiation or shortness of breath.  On examination, the cardiac and pulmonary examinations were normal, and there was no edema.  An addendum noted pain on palpation to the chest, but no infiltrate on chest X-ray.  The Veteran was very depressed and wanted to be admitted for psychiatric care.  3/17/2017 VBMS, Capri, p. 223.  

The Veteran was afforded VA examinations for her claimed disabilities in December 2016.  In a January 2017 addendum, the examiner opined that the Veteran did not have a chronic disability manifested by chest pain.  The examiner reasoned that there was no lay, medical, and diagnostic or physical examination findings of functional impairment or chronic disability of chest pain related to the occasional complaints of chest pain from 1999 to the present.  There had been extensive workup for cardiac abnormalities, which were negative.  There had been previous diagnoses of episodes of costochondritis that were self-limiting and without findings on the current examination.  1/4/2017 VBMS C&P Exam, p. 7.  

The initial criterion for service connection is a diagnosis of a current disability.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that the evidence does not show that the Veteran currently has or has had during the pendency of the appeal a diagnosis of a chronic disability manifested by chest pain.  

The evidence clearly establishes that the Veteran was seen in service for chest pain, and has continued to be seen for chest pain nearly every year since her discharge.  However, the evidence also shows that the cause of her chest pain has never been established.  The Veteran has undergone extensive work-ups in order to establish the cause of her chest pain, but each of these has been negative for a definite physical explanation.  The Board notes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The April 2016 VA records note that sometimes the cause of chest pain cannot be determined.  Cardiac examinations have repeatedly been negative.  June 2009 records say her pain is "presumed" to be Prinzmetal angina, but do not enter a diagnosis, and other records have said she does not have vasospasm.  March 2011 records state that the cause is "seemingly" musculoskeletal, but also note there were no current findings consistent with pericarditis.  More recent records attribute chest pain to anxiety, or even suggest that the cause cannot be determined.  

In January 2017, the December 2016 VA examiner, a nurse practitioner, opined that the Veteran does not have a chronic disability manifested by chest pain, and supported this opinion stating there was no lay, medical, diagnostic or physical examination findings of functional impairment or chronic disability related to her occasional complaints of chest pain.  The only contrary opinion is that of the Veteran, and she has been unable to provide the cause of her chest pain other than to suggest it may be due to GERD or IBS.  The Board observes that the VA examination and opinion was provided by a nurse practitioner, who has a higher level of training than a registered nurse, and is therefore, in the absence of other mitigating factors, more probative.  Moreover, none of the Veteran's many physical examinations have attributed her chest pain to GERD or IBS.  In the event that chest pain is ever attributed to GERD, the Board notes that this symptom is included in the rating criteria for that disability.  See 38 C.F.R. § 4.114, Code 7346.  

In the absence of evidence that the Veteran has or had during the appeal period a chronic disability manifested by chest pain, the first requirement has not been met, and entitlement to service connection for a disability manifested by chest pain is not established.  38 C.F.R. § 3.303.

Hepatitis

An October 1987 letter from a private doctor states that the Veteran had been diagnosed with Hepatitis B and was undergoing treatment.  She was improving but her liver enzymes remained high.  3/26/2015 VBMS, STR-Medical, p. 56.  

The Veteran entered active duty in March 1990.  A copy of the entrance examination has not been located.  In this regard, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  As the Veteran was not noted to have hepatitis upon entering service, and as there is no clear and unmistakable evidence that the Veteran continued to have Hepatitis B upon entry into service, he is presumed to have been in sound condition.

The service treatment records include an April 2001 Report of Medical History completed by the Veteran that notes her history of hepatitis B, but adds she was now serum negative.  She had received an immunization for hepatitis B in 2000.  3/26/2015 VBMS, STR -Medical, p. 23.  

An August 2004 service treatment record shows that the Veteran was seen for several problems, including abnormal liver enzymes.  However, her hepatitis B and C serology was negative.  4/6/2005 VBMS, Medical Treatment Record-Non-Government Facility, p. 1.  She continued to have elevated liver enzymes with negative blood work for hepatitis in June 2005.  11/1/2016 VBMS, Medical Treatment Records - Furnished by SSA, p. 87.  

Post service records include November 2006 VA treatment records with an assessment of acute hepatitis; drug toxic vs acute autoimmune vs hep b/c.  All medications with potential hepatotoxic effects were discontinued, and a liver biopsy was planned if her levels remained elevated.  11/17/2006 VBMS, Medical Treatment Record-Government Facility, p. 1.  Subsequently, the liver biopsy was performed, which was highly suggestive of drug-induced hepatotoxicity.  11/1/2016 VBMS, Medical Treatment Records-Government Facility, p. 105.  Additional VA records dated a few days later show that upon examination and change of medications, her readings were down.  3/17/2017 VBMS, Capri, p. 1565.  

Since November 2006, the Veteran's records have been negative for a current diagnosis of hepatitis of any type.  The December 2016 VA examination for hepatitis notes that the Veteran had been previously diagnosed with hepatitis B in 1987 and drug-induced hepatitis in November 2006.  She also had a diagnosis of a fatty liver.  On examination, there were no current signs or symptoms attributable to chronic or infectious liver disease.  The current laboratory results were normal.  The results of the November 2006 liver biopsy were noted.  The examiner concluded that the only current finding was of a fatty liver.  1/4/2017 VBMS, C&P Exam, p. 1.  

In the January 2017 addendum, the examiner opined that the Veteran did not have a current diagnosis of chronic hepatitis or hepatotoxicity, or any residual disability due to hepatitis or hepatotoxicity.  The examiner explained that Veteran did not have any current findings relating to hepatitis B, and had been seronegative since last treated in the military to the present.  The drug-induced hepatitis that was diagnosed in 2006 resolved with removal of the offending medications of Sertraline for mood and methyldopa for hypertension.  Since then, the liver enzymes had returned to normal with occasional self-limiting spikes of elevated liver enzymes compatible with the Veteran's fatty liver diagnosis.  1/4/2017 VBMS C&P Exam, p. 8.  

Although the Veteran is presumed to have been sound when he entered service, the Board notes there is evidence that she was treated for hepatitis B prior to service.  Overall, however, the file lacks clear and unmistakable evidence of chronic disability at the time of enlistment.  Indeed, it cannot be determined from the evidence at hand whether the Veteran had merely suffered an acute infection that had resolved prior to entrance to service.  Thus, the presumption of soundness remains intact and the question for consideration is whether the claimed hepatitis was incurred in service.  

As with the Veteran's claim for chest pain, the Board finds that the initial criterion for service connection has not been met.  Specifically, the Veteran does not have and has not had a diagnosis of any form of hepatitis including hepatitis B or drug-induced hepatitis during any portion of the appeal period.  In reaching this finding, the Board acknowledges that the Veteran was found to have drug induced hepatitis in November 2006 and that the drugs that caused this illness were used to treat service connected disabilities.  However, the evidence also shows that this illness was rapidly cured after the offending medications were discontinued, and there has been no diagnosis of hepatitis of any type since November 2006.  The only current disability identified at the December 2016 examination was a fatty liver, and the Board observes that service connection for this disability has already been established.  However, without evidence of a current diagnosis of hepatitis, to include drug induced hepatitis, the first criterion is not met, and service connection is not warranted.  38 C.F.R. § 3.303.

Increased Ratings

The Veteran contends that the evaluations assigned to her service connected fibromyalgia, hypertension, and GERD are inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Fibromyalgia

The record shows that entitlement to service connection for fibromyalgia was established in a January 2006 rating decision.  An initial rating of 40 percent was assigned, effective from the date of the Veteran's discharge.  The 40 percent rating remains in effect.  

Fibromyalgia, with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be evaluated as follows:

For symptoms that are constant, or nearly so, and refractory to therapy, a 40 percent rating is to be assigned.  If the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time, a 20 percent evaluation is warranted.  A 10 percent rating is appropriate for symptoms that require continuous medication for control.  38 C.F.R. § 4.71a, Code 5025.

The Veteran has been in receipt of the highest scheduler rating for fibromyalgia since her discharge from service.  Therefore, no additional discussion regarding entitlement to a schedular evaluation in excess of 40 percent is required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  Moreover, there are no appropriate alternate diagnostic codes that could afford a higher evaluation here.  

Although the Veteran is in receipt of the highest schedular evaluation, entitlement to an extraschedular evaluation may be considered where appropriate.  38 C.F.R. § 3.321(b)(1). 

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board's June 2016 remand requested that the Veteran's case be forwarded to the VA Director, Compensation, for initial review, as required by regulation.  

The record now includes a May 2017 Administrative Review from the Director of Compensation which denied entitlement to an extraschedular evaluation.  The Board is required to review the entirety of the Director's decision de novo.  Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  When the Director acts in the context of extraschedular ratings, she is taking the place of an RO adjudicator, and the Director must comply with the same requirements as the RO.  Id. at 455-56.  An incomplete or inaccurate review of the relevant evidence frustrates judicial review and deprives an appellant of the Director's "expertise" on extraschedular matters.  Id. at 458.  

The Board has considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  Indeed, the record does not reflect that the Veteran's fibromyalgia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular rating is warranted.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected fibromyalgia reasonably describe her disability level and symptomatology.  Private medical records show that the Veteran has ongoing right hand pain, pain in both knees, pain in the lower and mid back, stinging pain in the feet and hands, and occasional chest pain.  8/18/2016 VBMS, Medical Treatment Record - Government Facility, p. 7.  The December 2016 VA examination notes that the Veteran's symptoms include widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, paresthesias, headaches, depression, and irritable bowel syndrome.  The examiner opined that this disability did not impact the Veteran's ability to work.  1/4/2017 VBMS, C&P Exam, p. 1.  The Board observes that all of the symptoms attributed to the Veteran's fibromyalgia are included in the rating criteria at 38 C.F.R. § 4.71a, Code 5025.  Therefore, these criteria reasonably describe the Veteran's disability level and symptomatology, and consequently her disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  The Veteran has not contended that her service-connected fibromyalgia causes frequent periods of hospitalization.  

The Board also observes that an October 2017 rating decision concluded that the Veteran's severe fibromyalgia and related conditions could be considered 100 percent disabling, which, when considered with her other service connected disabilities that were independently ratable at 60 percent or more from November 2005 entitled her to an award of special monthly compensation.  

For these reasons, the Board determines that the Veteran's disability picture has been contemplated by the rating schedule and is not entitled to an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  

Hypertension

Entitlement to service connection for hypertension was established in a January 2006 rating decision, which assigned an initial rating of zero percent.  The rating was increased to the current 10 percent in a September 2006 rating decision, which was made effective from the date of the Veteran's discharge.  

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, Code 7101, which provides for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101. 

The Board finds that entitlement to a rating higher than 10 percent for the Veteran's hypertension is not supported by the evidence.  Indeed, the Veteran does not have diastolic pressures that are predominantly 110 or more, or systolic pressures predominantly 200 or more.

At a January 2009 VA examination, the Veteran's blood pressure was 136/89.  1/15/2009 VBMS, VA Examination, p. 2.  A September 2015 VA examination included three blood pressure readings.  The results were 136/87, 133/84, and 117/74.  9/18/2015 VBMS, C&P Exam, p. 1.  

In addition to the two VA examinations, the Board has reviewed thousands of pages of the Veterans medical records dating throughout the appeal period.  Not only do these record fail to demonstrate either diastolic pressures that are predominantly 110 or more or systolic pressures that are predominantly 200 or more, they fail to show even a single reading of a diastolic pressure of 110 or higher, or a systolic pressure of 200 or higher.  The criteria for an increased rating have not been met, and the current 10 percent rating remains appropriate.  38 C.F.R. § 4.104, Code 7101.  

GERD

Entitlement to service connection for GERD was granted in a September 2006 rating decision.  An initial 10 percent rating was assigned for this disability, which currently remains in effect. 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's GERD and digestive disability is currently rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Code 7346, as that code is normally used to rate GERD due to similarity of symptom presentation.  There is no other pertinent code.  Under that diagnostic code, a 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  When there are two or more symptoms required for the 30 percent rating but of less severity, the current 10 percent rating is contemplated.  38 C.F.R. § 4.114, Code 7346.

At the January 2009 VA examination, the Veteran reported dysphagia after eating and having to avoid certain types of food.  She denied pyrosis or epigastric pain, and had not experienced hematemesis.  She reported reflux or regurgitation after meals and sometimes at night about one or more times a week, and she reported nausea about once a month.  On examination, bowel sounds were normal.  She had lost approximately 30 pounds over the last few months, but this was intentional with diet and exercise.  The diagnosis was a small uncomplicated sliding hiatal hernia.  There was no evidence of GERD or abnormality of swallowing in the esophagus.  1/15/2009 VBMS, VA Examination, p. 1.  

A September 2015 VA examination noted that the Veteran's GERD was treated with continuous medication.  Her symptoms included dysphagia, pyrosis, reflux, and regurgitation.  She experienced nausea four or more times a year for less than a day each episode.  There was one episode of vomiting each year.  She did not experience any other physical findings or symptoms not listed.  8/18/2015 VBMS, C&P Exam, p. 1. 

VA treatment records show that the Veteran was provided a gastroenterology consult in October 2016.  She said that her reflux had improved since being placed on medication, but she still had occasional symptoms at night.  She experienced occasional nausea but denied vomiting.  She also denied hematemesis and melena.  After examination, the assessment included GERD, and history of questionable gastritis.  3/17/2017 VBMS, Capri, p. 166.  

The Board finds that entitlement to a rating in excess of 10 percent for the Veteran's GERD is not warranted.  There is no evidence of material weight loss, hematemesis, melena, or anemia.  The Veteran's symptoms include dysphagia, pyrosis, reflux, and regurgitation.  The frequency of her reported reflux and regurgitation were initially once a week but most recently once a year or not at all.  The Board finds that the reported frequency of these symptoms do not result in considerable impairment of health or more nearly approximate the severity of that required for a 30 percent rating for any portion of the appeal period.  At this juncture, the Board recognizes the Veteran's complaints of chest pain, which have already been extensively discussed.  However, neither of the two VA examinations nor the gastroenterology consult noted chest pain, or stated that this was due to GERD.  Even if the chest pain was the result of GERD, the more recent records show that the Veteran goes months between episodes, and the symptoms are still of less severity than that required for the 30 percent rating and do not result in considerable impairment of health.  The criteria for a 30 percent rating or higher have not been met.  38 C.F.R. § 4.114, Code 7346.

In evaluating the Veteran's disabilities, the Board is aware that a claim for an increased rating can contemplate a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to TDIU has already been established from the date of discharge.  


ORDER

Entitlement to service connection for the residuals of uterine fibroids to include a hysterectomy is granted. 

Entitlement to service connection for chest pain, to include as secondary to service-connected gastroesophageal reflux disease and irritable bowel syndrome is denied. 

Entitlement to service connection for drug induced hepatitis and/or hepatotoxicity, to include as secondary to medication for the Veteran's service connected hypertension, is denied. 

Entitlement to an increased rating for fibromyalgia, evaluated as 40 percent disabling, to include on an extraschedular basis, is denied. 

Entitlement to an increased rating for hypertension, evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for GERD, evaluated as 10 percent disabling, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


